DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/12/19 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the screen of claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 216
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1710, shown in Fig. 17.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: reference number 216 is described in several places in the specification but does not appear in the drawings.  Reference number 1710 appears in the drawings but is not described in the specification.


Claim Objections
Claim 9 is objected to because of the following informalities:  the phrase “an circular opening” in line 3 is grammatically incorrect, and should be changed to “[[an]] a circular opening.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4 – 9, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sarazen, Jr. et al. (US 5,957,373) (hereinafter “Sarazen ‘373”) in view of Sarazen, Jr. et al. (US 4,962,882) (hereinafter “Sarazen ‘882”), further in view of Lin (US 5,194,700) (hereinafter “Lin”), and further in view of Berger (US 6,302,784 B1) (hereinafter “Berger”). Sarazen ‘373, Sarazen ‘882, and Berger are in the applicant’s .
Regarding claim 1, Sarazen ‘373 discloses an automatic foundation vent plug with manual override (10, Title, Abstract), the automatic foundation vent plug with manual override comprising: a housing (11), the housing having a top wall (13) and a bottom wall extending substantially parallel to one another (16) and a left end wall (15) and a right end wall extending substantially parallel to one another (14) and a front cover (39) extending between the top wall, the bottom wall, the left end wall and the right end wall and a plurality of openings in the front cover, the top wall, bottom wall, the left end wall and the right end wall (construed as an assembled unit, the openings are in the front cover 39, col. 5 lines 13 – 15, Fig. 1); a louver connector (22); a first louver extending between the left end wall and the right end wall (19b, Figs. 1 and 9) a second louver extending between the left end wall and the right end wall (19a, Figs. 1 and 9) a third louver (19, Figs. 1 and 9); a connector attached to the third louver (unnumbered connector in annotated Fig. 9 below, the capitalized annotations denoting claim limitations), wherein the connector receives a tab end (25) of a bi-coil that is pivotally mounted in the right end wall (annotated Fig. 9, col. 5 line 60 – col. 6 line 2), wherein the bi-coil is thermally activated to move the third louver to an open or closed position and the louver connector moves the first louver and the second louver to a corresponding position (functional limitation that Sarazen ‘373 is capable of performing as described at col. 6 lines 3 – 22); and a manual override lever (30 with 40, Fig. 6A) 
Examiner’s note: the term “substantially” as used in the claims is not rejected under 112b as being an indefinite relative term because one of ordinary skill in the art would know what is meant by “substantially parallel,” “substantially rectangular,” and so forth. MPEP 2173.05(b), III, D.
	

    PNG
    media_image1.png
    877
    561
    media_image1.png
    Greyscale

Sarazen ‘373 does not explicitly disclose the first louver with a left end protrusion pivotally mounted in the left end wall a right end protrusion pivotally mounted in the right end wall and the first louver having a first opening that accepts a portion of the louver connector; the second louver with a left end protrusion pivotally mounted in the left end wall and a right end protrusion pivotally mounted in the right end wall and the second louver having a second opening that accepts a portion of the louver connector; the third louver shorter in length than then first louver and the second louver and extending between the left end wall and an interior wall and having a left end protrusion pivotally mounted in the left end wall; the connector is attached above the interior wall, wherein the louver connector is attached to the third louver at a left side of the third louver, the louver end is in communication with the second louver.
Sarazen ‘882 teaches the first louver (94) with a left end protrusion (bolt 112) pivotally mounted in the left end wall (20, implicitly the same as the right end in Fig. 7) a right end protrusion (112) pivotally mounted in the right end wall (18, Fig. 7); the second louver (92) with a left end protrusion (bolt 112) pivotally mounted in the left end wall (20, implicitly the same as the right end in Fig. 7) and a right end protrusion (112) pivotally mounted in the right end wall (18, Fig. 7); the third louver (90) shorter in length than then first louver and the second louver (92, 94, seen shorter in Fig. 5) and extending between the left end wall (20) and an interior wall (58, Fig. 5) and having a left end protrusion (bolt 112) pivotally mounted in the left end wall (18, Fig. 7); the connector (unnumbered connector to the bi-coil 70 free end 74 in Fig. 5) is attached above the interior wall (58, Figs. 4 and 5). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of second louver.
Lin teaches the first louver (left-most louver 3 in Fig. 5, for example) having a first opening (302) that accepts a portion of the louver connector (2, Fig. 5); and the second louver (next louver 3 to the right in Fig. 5) having a second opening (302) that accepts a portion of the louver connector (2, Fig. 5), wherein the louver connector (2) is attached to the third louver (next louver 3 to the right in Fig. 5) at a left side of the third louver (corresponding to the lower side in Fig. 5 since the louvers are vertical in Lin compared to horizontal in Sarazen). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Sarazen ‘373 by adding the openings in the louvers for the louver connector as taught by Lin in order to make the ventilator more airtight and therefore more effective as a damper since air cannot escape around the ends of the louvers where the louver connector is located like in Sarazen ‘373 or ‘882. Lin does not explicitly teach the louver end is in communication with the second louver.
Berger teaches the louver end (of lever 152, 158 identified in annotated Fig. 18 below, the capitalized annotations denoting claim limitations) is in communication with the second louver (126, in communication with all the louvers, not just the second, Fig. 

    PNG
    media_image2.png
    328
    424
    media_image2.png
    Greyscale

Regarding claim 4, Sarazen ‘373 as modified by Sarazen ‘882, Lin, and Berger as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 4 of this application further discloses the protrusions are split circle shaped protrusions. Sarazen ‘882 further teaches protrusions are split circle shaped protrusions (134, Figs. 4 and 5, col. 14 lines 12 – 15). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Sarazen ‘373 by adding protrusions are split circle shaped protrusions as taught by Sarazen ‘373 in order to utilize a connector / fastener that is the protrusions recited in claim 1. However, it would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the bolt protrusions 112 of Sarazen ‘882 by replacing them with the split circle shaped protrusions 134 also taught by Sarazen ‘882 as a simple substation of one known element for another to obtain predictable results. MPEP 2143, I, B. The prior art Sarazen ‘882 apparatus contained the device that different from the claimed device by the simple substation of one component with another. The substituted components, namely bolts and split circle protrusions, and their functions are well known in the ventilation and fastener arts. One of ordinary skill in the art could have substituted one for the other and the results of the substation would have been predictable.
Regarding claim 5, Sarazen ‘373 further discloses the plurality of openings in the front cover, the top wall, bottom wall, the left end wall and the right end wall are substantially rectangular shaped (openings in the grille 39 are substantially rectangular in Fig. 1 and other figures).
Regarding claim 6, Sarazen ‘373 further discloses a plurality of stability protrusions on an outer portion of the top wall, the bottom wall, the left end wall and the right end wall (unnumbered ribs in Fig. 1).
Regarding claim 7, Sarazen ‘373 further discloses the middle portion (36) of the manual override lever (30) is contained in a slot opening (35) of the front cover (39, Fig. 3).
Regarding Fig. 8, Sarazen ‘373 further discloses a screen (49) parallel to the front cover (39) and extending between the top wall, the bottom wall, the left end wall and the right end wall (Fig. 1).
Regarding claim 9, Sarazen ‘373 as modified by Sarazen ‘882, Lin, and Berger as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 9 of this application further discloses the bi-coil is further comprised of a center spool that is pivotally mounted in an circular opening in the right end wall. Sarazen ‘373 as modified by Lin and Berger does not explicitly disclose this additional limitation. 
Sarazen ‘882 teaches the bi-coil (70) is further comprised of a center spool (Fig. 7) that is pivotally mounted in an circular opening (120) in the right end wall (18, Fig. 7). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Sarazen ‘373 with the structure taught by Sarazen ‘882 in order to provide a convenient location to mount the bi-coil to a sidewall since Sarazen ‘373 is silent as to how the bi-coil is mounted on the side wall. 
Regarding claim 19, Sarazen ‘373 further discloses the manual override lever (30, 40) in an open or closed position renders the bi-coil (23) inoperative (functional limitation that Sarazen ‘373 can perform as described at col. 6 lines 38 – 41 and col. 8 lines 11 – 15).
Regarding claim 20, Sarazen ‘373 as modified by Sarazen ‘882, Lin, and Berger as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 20 of this application further discloses the louver connector having three 
Sarazen ‘882 teaches the louver connector (124) having three protrusions (132, 132, and 116, Fig. 7, col. 14 lines 5 – 12). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Sarazen’373 by adding the louver connector having three protrusions as taught Sarazen ‘882 in order to provide specific connecting and rotating structures so that the louvers can rotate since Sarazen ‘373 is silent as to those details. 

Allowable Subject Matter
Claims 2, 3, and 10 – 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the present invention pertains to an automatic foundation vent plug with manual override that specifically requires a housing having top, bottom, left, and right walls, a louver connector, a first louver, a second louver, a third louver each having an opening that accepts a portion of the louver connector, a connector attached to the third louver, and a manual 
Regarding claim 10, the present invention pertains to an automatic foundation vent plug with manual override that specifically requires a housing having top, bottom, left, and right walls, a louver connector, a first louver, a second louver, a third louver each having an opening that accepts a portion of the louver connector, a connector attached to the third louver, and a manual override lever in communication with the second louver. It is the examiner’s opinion that the art of record considered as a whole, alone, or in combination, neither anticipated nor renders obvious the above vent plug used in combination with the first louver has a substantially straight upper leg portion with a curved L shaped end, a middle portion with the protrusion and a curved lower leg portion having a upper portion and a curved lower portion. Claims 11, 16, and 17 are allowable for depending from claim 10.
Regarding claim 12, the present invention pertains to an automatic foundation vent plug with manual override that specifically requires a housing having top, bottom, left, and right walls, a louver connector, a first louver, a second louver, a third louver each having an opening that accepts a portion of 
Regarding claim 15, the present invention pertains to an automatic foundation vent plug with manual override that specifically requires a housing having top, bottom, left, and right walls, a louver connector, a first louver, a second louver, a third louver each having an opening that accepts a portion of the louver connector, a connector attached to the third louver, and a manual override lever in communication with the second louver. It is the examiner’s opinion that the art of record considered as a whole, alone, or in combination, neither anticipated nor renders obvious the above vent plug used in combination with the third louver has a substantially straight upper leg portion having a connector along a mid-section of the substantially straight upper leg portion and a curved L shaped end, a middle portion and a substantially straight lower leg portion with a return leg.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILLIP DECKER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746